Cite as 2015 Ark. 305

                SUPREME COURT OF ARKANSAS
                                      No.   CR-15-522

ARDWIN FRANK SYLVESTER                          Opinion Delivered   July 23, 2015
                   APPELLANT

V.                                              MOTION TO BE RELIEVED AS
                                                COUNSEL

STATE OF ARKANSAS
                                 APPELLEE       MOTION GRANTED.


                                          PER CURIAM


       Daniel Stewart, a full-time, state-salaried public defender, was appointed by the

Sebastian County Circuit Court, Fort Smith District, to represent appellant, Ardwin Frank

Sylvester, an indigent defendant. Following a trial held on May 6, 2015, Sykes was found

guilty of aggravated robbery, kidnapping, and rape and was sentenced to three consecutive

life terms in the Arkansas Department of Correction. The circuit court entered its order on

May 14, 2015. On May 20, 2015, Stewart timely filed the notice of appeal, and he

subsequently lodged the record in this court.

       Stewart now asks to be relieved as counsel. In his motion, Stewart states that he is

provided with a full-time, state-funded secretary per Arkansas Code Annotated section 19-4-

1604(b)(2)(B) (Repl. 2007). Accordingly, we grant his motion to withdraw as attorney.

Victor “Trey” Wright will be substituted as attorney for appellant in this matter. The clerk

will establish a new briefing schedule.

       Motion granted.